COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE                                                          No. 08-19-00295-CV
                                                  §
  JENNIFER CABALLERO,                                        AN ORIGINAL PROCEEDING
                                                  §
                                 Relator.                          IN MANDAMUS
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Laura Strathmann of the 388th District Court of El Paso County, and concludes that

Relator’s petition for writ of mandamus should be dismiss for want of jurisdiction. We therefore

dismiss the petition for writ of mandamus for want of jurisdiction, in accordance with the opinion

of this Court.

       IT IS SO ORDERED THIS 28TH DAY OF FEBRUARY, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge, (Sitting by Assignment)